Name: Commission Regulation (EC) No 2491/98 of 18 November 1998 amending Council Regulation (EC) No 3448/93 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products
 Type: Regulation
 Subject Matter: tariff policy;  trade;  agri-foodstuffs
 Date Published: nan

 Avis juridique important|31998R2491Commission Regulation (EC) No 2491/98 of 18 November 1998 amending Council Regulation (EC) No 3448/93 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products Official Journal L 309 , 19/11/1998 P. 0028 - 0034COMMISSION REGULATION (EC) No 2491/98 of 18 November 1998 amending Council Regulation (EC) No 3448/93 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural productsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 3448/93 of 6 December 1993 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products (1), as amended by Regulation (EC) No 1097/98 (2), and in particular Article 12(3) thereof,Whereas, since this Regulation was adopted, the Community's Tariff and Statistical Nomenclature (Combined Nomenclature) had been amended; whereas the Annexes to the Regulation should therefore be updated,HAS ADOPTED THIS REGULATION:Article 1 Annex B to Regulation (EC) No 3448/93 is hereby replaced by the Annex to this Regulation.Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 18 November 1998.For the CommissionMartin BANGEMANNMember of the Commission(1) OJ L 318, 20. 12. 1993, p. 18.(2) OJ L 157, 30. 5. 1998, p. 1.ANNEX 'ANNEX B>TABLE>>TABLE>